                      Case 4:18-cv-02118-YGR Document 80 Filed 10/14/20 Page 1 of 3




 1   Matthew P. Minser (SBN: 296344)
     Ana P. Hallmon (SBN: 253309)
 2   SALTZMAN & JOHNSON LAW CORPORATION
                                                                                                                                        ISTRIC
     1141 Harbor Bay Parkway, Suite 100                                                                                            TES D      TC
 3   Alameda, CA 94502                                                                                                           TA




                                                                                                                                                                   O
                                                                                                                            S
     Telephone: (510) 906-4710




                                                                                                                                                                    U
                                                                                                                           ED




                                                                                                                                                                     RT
 4   Email: mminser@sjlawcorp.com
                                                                                                                                                     ERED




                                                                                                                       UNIT
     Email: ahallmon@sjlawcorp.com                                                                                                       O ORD
 5                                                                                                                               IT IS S




                                                                                                                                                                           R NIA
     Attorneys for Plaintiffs,
 6   ILWU Warehouse Welfare Trust, et al.                                                                                                                   z R o ge r s
                                                                                                                                                e Gonzale




                                                                                                                       NO
                                                                                                                                          onn
                                                                                                                                 Judge Yv




                                                                                                                                                                           FO
                                                                                                                        RT
 7   MICHAEL G. CONGIU, Bar No.0397018




                                                                                                                                                                      LI
     mcongiu@littler.com                                                                                                        ER         10/14/2020




                                                                                                                           H




                                                                                                                                                                    A
                                                                                                                                     N                 C
 8   MICHAEL R. LINK, Bar No. 0390019                                                                                                                F
                                                                                                                                       D IS T IC T O
     mlink@littler.com                                                                                                                           R
 9   LITTLER MENDELSON, P.C.
     1300 IDS Center
10   80 South 8th Street
     Minneapolis, Minnesota
11   55402.2136
     Telephone: 612.630.1000
12   Facsimile: 612.630.9626
     Admitted Pro Hac Vice
13
     Attorneys for Defendant REPUBLIC SERVICES, INC
14
                                                        UNITED STATES DISTRICT COURT
15                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
16   ILWU WAREHOUSE WELFARE TRUST;                                                                  Case No.: 18-cv-02118-YGR
     AND JAMES BEARD AND LARRY
17   MORRISON, as Trustees of the ILWU                                                              STIPULATION FOR VOLUNTARY
     Warehouse Welfare Trust,                                                                       DISMISSAL
18
                  Plaintiffs,                                                                            Date:           July 31, 2020
19                                                                                                       Time:           9:01 a.m.
     v.                                                                                                  Ctrm:           via Zoom
20                                                                                                       Judge:          Hon. Judge
     REPUBLIC SERVICES, INC.                                                                                             Yvonne Gonzalez Rogers
21
                  Defendant.
22

23                PLEASE TAKE NOTICE that pursuant to F.R.C.P. Rule 41(a)(1)(ii), Plaintiffs ILWU
24   Warehouse Welfare Trust, et al. and named Defendant Republic Service, through their attorneys,
25   reached a resolution and stipulate to the voluntary dismissal of this action, in its entirety, with prejudice.
26   //
27   //
28
                                                                                                    1
     STIPULATION FOR VOLUNTARY DISMISSAL
     P:\CLIENTS\ILWWF\Collections\Cases\Republic Services\Pleadings (2018 action)\Stipulation to Dismiss 100820.docx
                                                                                                                                            Case No.: 18-cv-02118-YGR
                      Case 4:18-cv-02118-YGR Document 80 Filed 10/14/20 Page 2 of 3




 1         Respectfully submitted,

 2
     Dated: October 8, 2020                                                                       SALTZMAN & JOHNSON LAW CORPORATION
 3
                                                                                       By:
 4
                                                                                                                           /S/
 5                                                                                                Matthew P. Minser
                                                                                                  Attorneys for Plaintiffs, ILWU Warehouse Welfare
 6                                                                                                Trust, et al.
 7

 8   Dated: October 8, 2020                                                                       LITTLER MENDELSON, P.C.
 9
                                                                                                                           /S/
10                                                                                                Michael G. Congiu
                                                                                                  Attorney for Defendant, Republic Services, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                    2
     STIPULATION FOR VOLUNTARY DISMISSAL
     P:\CLIENTS\ILWWF\Collections\Cases\Republic Services\Pleadings (2018 action)\Stipulation to Dismiss 100820.docx
                                                                                                                                 Case No.: 18-cv-02118-YGR
                      Case 4:18-cv-02118-YGR Document 80 Filed 10/14/20 Page 3 of 3




 1                                                                  ATTESTATION CERTIFICATE

 2                In accord with the Northern District of California’s Civil Local Rule 5-1, I attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories who are

 4   listed on the signature page.

 5
      Dated: October 8, 2020
 6

 7
                                                                            By:                                        /S/
 8                                                                                       Matthew P. Minser
                                                                                         Attorneys for Plaintiffs
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                    1
                                                                                                                             ATTESTATION CERTIFICATE
     P:\CLIENTS\ILWWF\Collections\Cases\Republic Services\Pleadings (2018 action)\Stipulation to Dismiss 100820.docx
                                                                                                                                 Case No.: 18-cv-02118 YGR
